PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wilson et al.
Application No. 16/069,984
Filed: 13 Jul 2018
For: FACIAL EXPRESSION RECOGNITION SYSTEM, FACIAL EXPRESSION RECOGNITION METHOD, AND FACIAL EXPRESSION RECOGNITION PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
December 15, 2020, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed March 02, 2020, which set a shortened statutory period for reply of three (3) months.  The three (3) months extension of time under the provisions of 37 CFR 1.136(a) was timely obtained.  Accordingly, the application became abandoned on September 03, 2020.  An abandonment notice was mailed November 27, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration under 37 CFR 1.63 for Inventors Lochlainn Wilson, Keiichi Seko, Yuka Kojima and Yamato Kaneko, 1st Request for Continued Examination (RCE), resubmitted December 15, 2020 and the RCE fee of $650 (previously submitted August 25, 2020 and an Amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2486 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 
/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET